Cooks and Cartwright, JJ., dissenting: We do not agree with the construction placed upon that portion of section 58 of the Levee act quoted in the majority opinion and which is based upon the holding in Gar Creek Drainage District v. Wagner, 256 Ill. 338. We dissented from that holding in the Wagner case, and as we did not there point out the basis of our dissent, what we here say may be taken ff> apply to that case as well as to the one under consideration. In People v. Karr, 244 Ill. 374, it is said: “The main purpose of the Farm Drainage act is to permit the organization of drainage districts on a petition of a majority of the property owners owning one-third of the lands or of one-third of the property owners owning a majority of the lands.” So, it may also be said that the main purpose of the Levee act is to permit the organization of drainage districts on the petition of such proportion of the owners of the lands to be affected as is specified by that act. Section 2 of the Levee act provides that a majority of the owners of lands who represent one-third of the area, or one-third of the owners who represent a major portion, in area, of the lands to be reclaimed or benefited, may petition for the organization of a drainage district, and that the petition must set out, among other things, a general description of the lands proposed to be affected, with the names of the owners. Section 3 provides for the giving of notice of the hearing on such petition to “all persons interested.” Section 5 requires the court to hear and determine whether or not the petition contains the signatures of a majority of the owners of lands who represent one-third of the area, or the signatures of one-third of the owners of lands who represent a major portion, in area, of the lands proposed to be benefited, and provides for the appointment of commissioners. Section 9 defines the duties of the commissioners, among which are, to determine what lands will be benefited by the construction of the proposed work and whether the proposed district as set out in the petition will embrace all the lands that may be damaged or benefited, and if not, to report what additional lands will be so affected. Section 12 provides that the boundaries of the district may be changed from that described in the petition by including lands benefited which are not therein mentioned or excluding lands therein mentioned which will not be benefited, provided such alteration of boundaries shall not have the effect of so far enlarging or contracting the proposed district that the petitioners will no longer constitute the majority of the adult land owners, of the lands therein situated nor represent less than one-third of its area. This section also provides that any person owning lands adjoining or contiguous to said proposed district may at any time, by application in writing, have his lands annexed to said district. Section 16 provides for the final organization of the district. It will thus be seen that under the Levee act it is not possible to form a drainage district unless the specified proportion of land owners petition for the same, and after the petition has been filed the boundaries of the district cannot be so altered as to disturb this proportion. Whether lands which are deemed to be in need of reclamation by drainage can be organized into a drainage district is thus made to depend upon the wish of a majority of the owners who own one-third of the area or one-third of the owners who own a major portion of the area. Without the signatures of the requisite number of land owners to the petition a drainage district cannot be organized under the Levee act, and if, upon investigation, the court determines that the boundaries of the district should be changed from those specified in the petition, it cannot be organized unless it leaves within the district this proportion of those favoring its organization. To place.the construction that has been given it upon that part of section 58 quoted in the majority opinion defeats the main purpose of the Levee act, and makes it possible for a smaller proportion of the land owners than that designated by the other sections of the act to finally bring within a drainage district a territory in which a majority of the land owners who own a major portion of the lands are opposed to the organization of a drainage district and have never consented to its organization. Thus, a comparatively few of the land owners within a territory which, is deemed to be in need of drainage may finally organize it into a drainage district, regardless of the rights of the majority; and although the owners of lands adjoining a district as established may be opposed to the organization of a district which will include their lands and have refused to take advantage of the improvement by connecting ditches on their own lands with the ditches constructed in the district, and although they may have no desire whatever to have their lands thus reclaimed, still, under this construction, they are deemed to have made a voluntary application for annexation to the district upon the sole ground that their lands may be benefited thereby. The word “or,” in the clause- which reads, “or whose lands are or will be benefited by the work of such district,” when given its literal meaning, serves to defeat the main purpose and intent of the act. This statute should not be so construed. When there is an apparent repugnance or inconsistency in a statute, as in this case, the courts will so construe it, if possible, as not to defeat its main intent and purpose. It seems to us plain that the use of the word “or” in this connection is an inadvertence or mistake, and that the word “and” was intended to be used. By giving this section that construction it is then in entire harmony with the other provisions of the act and dqes not serve to defeat its purpose. The word “or” is frequently held to mean “and,” and vice versa, in the construction of statutes in order to effectuate the plain intent of the legislature. “It is well settled that the words ‘or’ and ‘and’ will not have their literal meaning when to give them their literal meaning renders the sense of a statutory enactment dubious. Their strict meaning is more readily departed from than that of other words, and one will be read in the place of the other where the meaning of the context requires it." (Sutherland on Stat. Const. sec. 252.) Where it is necessary to effectuate the intention of the legislature, the word ‘and’ is sometimes considered to mean ‘or’ and the word ‘or’ to mean ‘and.’—2 Am. & Eng. Ency. of Law, (2d ed.) p. 333; Boyles v. McMurphy, 55 Ill. 236.” (Ayers v. Chicago Title and Trust Co. 187 Ill. 42.) To the same effect is People v. VanCleave, 187 Ill. 125. It would seem to be an absurdity to hold that one shall be deemed to be making a voluntary application to be included in a drainage district when his every act may denote the opposite intention. The word “voluntary” has a well known meaning, and it must be assumed that the legislature used it advisedly. That the use of the word “or” was an inadvertence or a mistake is further borne out by section 58 itself. That part of section 58 quoted in the majority opinion, while appearing to be a complete sentence, is not such in fact. It is a portion of the first sentence of that section, the remainder of the sentence being as follows: “And thereupon the commissioners shall make complaint in writing, setting forth a description of such land or lands, benefited, and amount of benefits; the name of the owner or owners thereof, also-, a description of the drain or ditch making connection with the ditches of such district, as near as may be; and file said complaint in the county court or before a justice of the peace.” As we interpret this language, the commissioners are required, in every case, to set forth in their written complaint the description of the drain or ditch of the owner whose land is thus sought to be annexed which makes connection with the ditches of the district. That could only be dope in case a connection had actually been made, and seems to be proof positive that the legislature intended that an owner of land lying outside a drainage district shall be deemed to have made voluntary application to be included only in the event that he has made connection with the. ditches of the district and his lands are or will be benefited by the work of the district.